Citation Nr: 1622276	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for pulmonary tuberculosis, currently evaluated as 0 percent disabling.

2.  Entitlement to service connection for amputation of the toes, to include as secondary to a cold injury and/or frostbite.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1954 to December 1954 and August 1955 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file shows that the Veteran requested a formal hearing before a Decision Review Officer (DRO) in connection with his claims in his July 2009 notice of disagreement.  An internal VA memo then indicates that the Veteran failed to report for his DRO hearing in March 2014.  However, the claims file shows that the Veteran called the RO, on the same day as his scheduled DRO hearing, in order to reschedule a VA examination in connection with a separate claim; stating that he was sick and could not attend.  As such, it appears that the Veteran was sick on the day of his scheduled DRO hearing.  In December 2014, the Veteran submitted a statement indicating that he wished to reschedule his DRO hearing, as he had been unable to attend.  

A Veteran is entitled to a hearing "at any time on any issue involved in a claim."  38 C.F.R. § 3.103(c).  Here, this request was placed well before certification to the Board as it was submitted prior to the Veteran's substantive appeal.  38 C.F.R. § 20.1304.  Additionally, review of the claims file indicates that the Veteran was sick on the day of the scheduled DRO hearing.  In order to ensure full compliance with due process requirements, the AOJ should schedule the requested hearing, unless the Veteran subsequently elects to withdraw his hearing request entirely.

Additionally, the Veteran also elected a hearing by Travel Board for the above listed claims in his April 2014 substantive appeal.  Such a hearing was not scheduled and the Veteran has not withdrawn his hearing request.  As such, the Board finds that failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, a remand is also necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps in order to schedule the Veteran for a hearing with a Decision Review Officer, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing. 
 
 2.  After the above hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, readjudicate the claims, if necessary.
 
 3. Then, schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




